Citation Nr: 0214943	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  01-04 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel



INTRODUCTION

The veteran's active military service extended from September 
1977 to February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the appellant's claim for 
benefits based on service connection for the veteran's cause 
of death.  This appeal was transferred to the RO in Chicago, 
Illinois pursuant to the appellant's address.

The appellant requested a hearing before a travel section of 
Board in St. Louis, Missouri.  A hearing was held before the 
undersigned in June 2002.  A transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  The veteran died on January 12, 2001, at the age of 41.  
The immediate cause of death was complications of chronic 
renal failure due to or as a consequence of interstitial 
nephritis; hypertensive cardiovascular disease and psychotic 
disorder were significant conditions contributing to death 
but not resulting in the underlying cause of death.

2.  At the veteran's death, he was service connected for 
bipolar disorder, manic-depressive type, rated 100 percent 
disabling.

3.  The veteran was prescribed Lithium beginning in December 
1980, to treat symptoms of his service-connected psychiatric 
disability.

4.  An autopsy report links the veteran's fatal chronic renal 
failure to long-term Lithium therapy.


CONCLUSION OF LAW

A service-connected disability did contribute substantially 
or materially to cause the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter - VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

VA issued regulations to implement the VCAA in August 2001, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the claimant and any 
representative of any information and evidence needed to 
substantiate and complete a claim.  After the appellant filed 
her claim, the RO advised her of the information and evidence 
that would support the claim.  The record also shows that the 
appellant was notified of the reasons and bases for the 
denial of her claim in the April 2001 rating decision, and 
the May 2001 statement of the case.  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  As this 
decision results in a grant of the benefits sought on appeal, 
the Board concludes all relevant evidence necessary to decide 
the appeal has been obtained, and no further notice is 
required to comply with VCAA.  VA has satisfied its duty to 
notify and to assist the veteran.

Factual Background

The appellant is claiming entitlement to benefits based on 
service connection for the cause of the veteran's death.  The 
veteran died on January 12, 2001, at the age of 41.  The 
death certificate shows that he did not die in a hospital but 
at home.  The immediate cause of death listed on the 
certificate was complications of chronic renal failure due to 
or as a consequence of interstitial nephritis.  Hypertensive 
cardiovascular disease and psychotic disorder were 
significant conditions contributing to death but not 
resulting in the underlying cause of death.

In a June 2002 hearing, the appellant argued that the cause 
of the veteran's death should be granted because he was 
service connected for a psychiatric disorder.  She added that 
the results of the autopsy showed that his use of Lithium was 
what caused his death.

An autopsy report on the veteran was submitted showing the 
following pathologic diagnoses:  (1) Chronic interstitial 
nephritis and glomerulosclerosis with a clinical history of 
Lithium therapy; (2) Atherosclerosis, focally moderately, 
left anterior descending coronary artery; (3) Cardiac 
hypertrophy (590 gm), due to hypertension; (4) Emphysema, 
slight, lungs; and (5) Psychotic disorder (clinical).  It was 
the opinion of the forensic pathologist that the death of the 
veteran was due to complications of chronic renal failure due 
to chronic interstitial nephritis and glomerulosclerosis.  
"The etiology of the renal disease is likely a combination 
of long-term Lithium therapy and hypertension."  The manner 
of the death was deemed natural.

A review of the record shows that at the time of the 
veteran's death, he was service connected for bipolar 
disorder, manic-depressive type, rated 100 percent disabling.  
A VA outpatient treatment records shows that the veteran was 
first prescribed Lithium in December 1980.

The veteran was hospitalized from July to August 1982 with 
diagnoses of bipolar affective disorder, manic, and 
personality disorder.  He was treated with increasing doses 
of Lithium.  

The veteran was hospitalized again from September 1983 to 
January 1984.  The report shows that he was treated with 
Lithium.  He was noted to be on Lithium in November 1985 and 
November 1987 VA periodic examinations.

A May 1989 letter from a staff psychiatrist at the VA Mental 
Hygiene Clinic indicates that the veteran was presently on a 
regime of medication which included Lithium twice a day.  A 
discharge summary dated in February 1993 shows that the 
veteran was treated during his stay with Lithium, which was 
also listed as one of his discharge medications.

In June 2002, the appellant who is the veteran's sister 
testified that as far as she knew the veteran was still on 
Lithium at the time of his death.  She added that he was 
scheduled to go into the hospital to have a shunt put in for 
dialysis because of renal failure due to the Lithium therapy.

Legal Criteria and Analysis

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (2001).  For a service connected 
disability to be the principle cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2001).  For a service connected disability to be a 
contributory cause of death it must have contributed 
substantially or materially, and combined to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312(c)(1) 
(2001).

The Board finds that service connection is warranted for the 
cause of the veteran's death.  The record shows that the 
veteran was prescribed Lithium to treat his service-connected 
psychiatric disorder for many years beginning shortly after 
service.  Medical records show that his use of Lithium was 
continuous for at least the next 13 years.  While there are 
no recent medical records showing that he was still using 
Lithium, the appellant who is the sister of the veteran has 
provided credible testimony that the veteran was still on 
Lithium at the time of his death.  There is medical evidence 
consisting of the autopsy report linking the veteran's fatal 
renal disease to long-term Lithium therapy.  Although the 
report also linked renal disease to hypertension, the Board 
finds that the evidence is at least evenly balanced that the 
Lithium required to treat the veteran's service-connected 
psychiatric disorder, and therefore the service-connected 
condition itself, contributed substantially or materially, 
and combined to cause the veteran's death.  See 38 C.F.R. 
§§ 3.102, 3.312(c)(1) (2001). 


ORDER

Service connection for the cause of the veteran's death is 
granted.


		
	H. N. SCHWARTZ 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

